939 A.2d 223 (2008)
193 N.J. 345
In the Matter of James D. NICHOLS, an Attorney at Law.
Supreme Court of New Jersey.
January 18, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-164, concluding that JAMES D. NICHOLS of NORTH BRUNSWICK, who was admitted to the bar of this State in 1971, should be reprimanded for violating. RPC 5.5(a) (practicing law while ineligible), and good cause appearing;
It is ORDERED that JAMES D. NICHOLS is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.